DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Amendment
Claims 6-8 and 11-21 are canceled. 
Claims 1 is amended. 
Claims 1-5, 9-10, and 22-24 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitation “further comprising a second client device operative to show the one or more promotions.” However, the specification fails to reasonably convey a first client device (i.e., a PIN pad) and a second client device both displaying the one or more promotions. The Examiner respectfully requests Applicant to point to the portion(s) of the specification that reasonably convey this limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-10, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 9-10, and 22-24 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] facilitate a sale of goods or services […]: […] receive transaction data indicative of a good or service; […] show transaction information to either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A distributed promotion apparatus for use in a fueling environment having a store and a fueling forecourt, said apparatus comprising: a point-of sale device (POS) for the fueling environment configured to […], the POS comprising: POS processing circuitry configured to […]; a POS cashier display located at a cashier station in the store and operative to […]; a client display operative to […]; a promotion server separate from and in communication with the POS, the promotion server including promotion processing circuitry configured to: […] wherein the client display is a PIN pad display integrated into an in-store PIN pad […], the PIN pad display being separate from the POS cashier display but in the store near the cashier station”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered 
Claims 2-4, 10, and 24 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “wherein the promotion server is located remotely from the fueling environment.” Claim 3 recites the additional elements of “wherein the promotion server is located remote from the POS and local to the fueling environment.” Claim 4 recites the additional elements of “wherein the client display comprise a POS customer display.”  Claim 10 recites the additional elements of “an enhanced dispenser hub configured to”. Claim 24 recites the additional elements of “a second display operative to”. However, for the same reasons set forth with respect to claim 1, these claims do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 5 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 5 recites the additional elements of “a user input”. However, in Step 2A Prong 2, this additional element amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser's back and forth button functionality, presenting offers and gathering statistics). 
Claims 9 and 22-23 also limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 9 and 22-23 do not recite any other additional elements other than those already identified and addressed in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 9 and 22-23 also do not integrate the judicial exception into a practical application or amount to significantly more. 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fajkowski (US 2008/0249878 A1) (hereinafter “Fajkowski”), in view of Ciancio et al. (US 2009/0150244 A1) (hereinafter “Ciancio”), in further view of Carapelli (US 2013/0174080 A1) (hereinafter “Carapelli”). 

As per Claim 1, Fajkowski discloses A distributed promotion apparatus […], said apparatus comprising (Figure 1. Also see citations below.): 
a point-of-sale device (POS) […] configured to facilitate a sale of goods or services, the POS comprising (Figures 10-12): 
POS processing circuitry configured to receive transaction data indicative of a good or service (¶ 62 “registers a purchased item by receiving bar codes from a conventional bar code scanner interfacing with cash register 150.” Also see citations above.); 
a POS cashier display located at a cashier station in the store and operative to show transaction information to a cashier (¶ 67 and Figures 10-12. Also see citations above); 
a client display operative to show promotional information to a customer (Figure 11. Also see citations above.); and 
a promotion server separate from and in communication with the POS, the promotion server including promotion processing circuitry configured to (¶ 86 “clearinghouse 300 could provide to server 200 and subsequently to periphery device 100 yet another database which would contain a compilation of all rebates offered by manufacturers participating in the instant rebate system. This information would periodically be transmitted to and stored in local servers 200, and therefore, would be accessible by the periphery devices 100. After the purchase data is read by periphery device 100 for comparison to the coupon data, a separate routine will compare the purchases made to the rebate information stored in local server 200. The total value of rebates for which the customer qualifies is then displayed on : 
receive the transaction data from the POS (¶ 86. Also see citations above.); 
determine promotional data associated with one or more promotions based on the transaction data (¶ 86. Also see citations above.); and 
cause first display data associated with the one or more promotions to be transmitted to the client display to be displayed to the customer and second display data associated with the one or more promotions to be transmitted to the POS cashier display to be displayed to the cashier in a synchronized manner (¶ 67 “After execution of the subroutine shown in steps 162a-162d, periphery device 100 will await the cashier's pressing of the operational keys seen in FIG. 12 to continue the redemption process. When "List/Send" key 108 is pressed, all coupons for which there is a corresponding purchased item will be displayed. If the coupon card is inserted into the periphery after all products have been scanned, then the subroutines represented by process steps 90-101 (FIGS. 14a and 14b) and steps 160-164 above will be carried out by the execution of step 165 when the "List/Send" key 108 is pressed. As illustrated in FIGS. 11 and 12, the matching coupons are simultaneously displayed to the customer on display screen 102 and the cashier on display screen 109. The operational keys on the cashier's side of periphery device 100 will allow the cashier to execute multiple routines to expedite the redemption process and insure customer satisfaction. As seen in FIG. 12, a highlight bar 129 controlled by page scrolling keys 120 and line scrolling keys 121 will allow the cashier to identify individual coupon records for further processing.” Also see citations above.), Amendment dated 12/1/21 Serial No. 15/785,117 Page 3 of 11 

wherein only the promotion server performs the determination of the promotional data (The Examiner notes that the above italicized and underlined limitation is intended use language that is given little to no patentable weight. However, see at least ¶ 86. Also see citations above.).
While Fajkowski discloses the concept of displaying the first display data on the client device to the customer and displaying the second display data on the POS cashier display to the cashier in a synchronized manner, Fajkowski fails to explicitly disclose that the client device is a PIN pad. However, in the same field of endeavor of providing advertisements, Carapelli teaches: 
wherein the client display is a PIN pad display integrated into an in-store PIN pad and the first display data are displayed on the PIN pad display, the PIN pad display being separate from the POS cashier display but in the store near the cashier station (¶ 32 and Figure 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the client display that displays promotional data as disclosed by Fajkowski, by combining client display that is a PIN pad that also displays promotional data as taught by Carapelli, because doing so would present advertisements when the PIN pad is not displayed which would increase the likelihood of a customer purchasing the advertised product from the merchant. Additionally, since each individual element and its function are show in the prior art, albeit show in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the client display of Carapelli for the client display of Fajkowski. Thus, the simple substitution of one known element for another producing predictable results renders the claim obvious (KSR Rational B).
 	While the combination of Fajkowski/Carapelli as modified above teach all of the above limitations, they fails to explicitly teach […] for use in a fueling environment having a store and a fueling forecourt […], and […] for the fueling environment […]. However, in the same 

	As per Claim 2, while the combination of Fajkowski/Carapelli as modified above teach a promotion server, they fail to explicitly teach wherein the promotion server is located remotely from the fueling environment. However, Ciancio teaches this limitation in at least ¶¶ 55-56. Also see citations above. The Examiner notes that the above italicized and underlined limitations are intended use language that are given little to no patentable weight. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Fajkowski/Carapelli as modified above, by combining the fuel discounting system as taught by Ciancio, because doing so would incentivize customers to make greater purchases in order to receive discounts at fuel stations. The combination would provide customer with fuel discount pricing (Ciancio, ¶ 3). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per Claim 3, while the combination of Fajkowski/Carapelli as modified above teach a promotion server, they fail to explicitly teach wherein the promotion server is located remote from the POS and local to the fueling environment. However, Ciancio teaches this limitation in at least ¶¶ 30 and 55-56. Also see citations above. The Examiner notes that the above italicized and underlined limitations are intended use language that are given little to no patentable weight. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Fajkowski/Carapelli as modified above, by combining the fuel discounting system as taught by Ciancio, because doing so would incentivize customers to make greater purchases in order to receive discounts at fuel stations. The combination would provide customer with fuel discount pricing (Ciancio, ¶ 3). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per Claim 4, Fajkowski discloses wherein the client display comprises a POS customer display (Figures 11-12. Also see citations above.).

	As per Claim 5, Fajkowski discloses wherein the promotion processing circuitry is further configured to (Figure 1. Also see citations above.): 
receive a user input indicative of a promotion response (¶ 86 “The customer may respond by pressing the ‘Yes’ key 132 or ‘No’ Key 133 seen on periphery device 100 as seen in Fig. 11.” Also see citations above.); 
generate additional transaction data based on the user input (¶ 86 “The total value of rebates for which the customer qualifies is then displayed on screen 102 of periphery device the amount of the rebates instantly applied against his shopping bill. The customer may respond by pressing the "Yes" key 132 or "No" key 133 seen on periphery device 100 as seen in FIG. 11. A record of the rebates accepted will be stored in server 200 and later transmitted to clearinghouse 300. Server 200 will provide the store with a report on the total rebate sums owed to it by the manufacturers and clearinghouse 300 will provide the manufacturers with reports on the amounts owed to the store chains. Clearinghouse 300 will also provide manufacturers with reports based on the CMD compiled from the rebates.” Also see citations above.); and 
cause the additional transaction data to be transmitted to the POS to be added to a current transaction (¶ 86 “The total value of rebates for which the customer qualifies is then displayed on screen 102 of periphery device 100 and the customer is prompted with a message asking if he would like the amount of the rebates instantly applied against his shopping bill. The customer may respond by pressing the "Yes" key 132 or "No" key 133 seen on periphery device 100 as seen in FIG. 11. A record of the rebates accepted will be stored in server 200 and later transmitted to clearinghouse 300. Server 200 will provide the store with a report on the total rebate sums owed to it by the manufacturers and clearinghouse 300 will provide the manufacturers with reports on the amounts owed to the store chains. Clearinghouse 300 will also provide manufacturers with reports based on the CMD compiled from the rebates.” Also see citations above.).

As per Claim 9, Fajkowski discloses wherein the transaction data comprises customer data and determining the one or more promotions are further based on the customer data (¶¶ 64-67. Also see citations above.).

As per Claim 10, while the combination of Fajkowski/Carapelli teach payment processing, they fails to explicitly teach further comprising: an enhanced dispenser hub configured to process payment information, wherein the payment information is only processed by the enhanced dispenser hub within the fueling environment. However, Ciancio teaches this limitation in at least ¶ 46. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify payment processing as taught by the combination of Fajkowski/Carapelli as modified above, by the fuel payment processing as taught by Ciancio, because doing so would ensure that a requested transaction is valid and not exceeding a maximum credit limit (Ciancio, ¶ 46). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rational A). The combination also amounts to a simple substitution of one known element for another producing predictable results which renders the claims obvious (KSR Rational B). 

As per Claim 22, Fajkowski discloses wherein the first display data and the second display data are the same (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material that are given little to no patentable weight. However, see at least Figures 11 and 12 show the same promotions being displayed to the customer and the cashier.).
As per Claim 23, Fajkowski discloses wherein the first display data and the second display data are different (The Examiner notes that the above italicized and underlined limitations are nonfunctional descriptive material that are given little to no patentable weight. However, see at least Figures 11 and 12 which show the same promotions being displayed except for “New Choice 2% Milk” which is displayed to the customer and not the cashier. Therefore the first and second display data are different as well.).

further comprising a second client display operative to show the one or more promotions (Figure 12 shows a second client display that shows the one or more promotions. Also see citations above.). 

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Several technological improvements are provided [in ¶¶ 18-20, 42, and 50 of the specification]. Within the Office Action, the provided analysis of Step 2A, Prong Two does not consider how the hardware components operation in conjunction with each other or how the components are arranged relative to each other.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the citation of paragraphs 18-20, 42, and 50 as showing technical improvements to the functioning of the computer and/or improvements to other technology or technical field, the Examiner respectfully disagrees. The claimed invention does not reflect the alleged improvements in the specification. The Examiner notes that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (see p. 12 of October 2019 Update: Subject Matter Eligibility). The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements identified above amount to 
With regard to the argument that particular arrangement of additional elements is similar to BASCOM, the Examiner respectfully disagrees. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681